DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019109723.1, filed on April 12, 2019.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 08/12/2021 in which claims 1, 2, 9, and 12 have been amended, claims 7 and 14 have been canceled and entered of record.
Figures 1 and 1a of the drawings have been amended and enclosed with the Amendment. Based on the amended drawing, the objection to the drawings is withdrawn.
The specification has been amended on pages 2-3 of the Amendment to replace paragraphs [0038], [0049] and [0056]. Based on the amended specification, the objection to the specification is withdrawn.
Claims 1 and 9 have been amended herein to correct the informalities. Based on the amended claim, the objection to the claim is withdrawn.
Claims 1 and 9 have been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claims, the rejections under 35 U.S.C 112(b), are withdrawn.
Claims 2 and 12 have been amended herein to overcome the rejections under 35 U.S.C 101. Based on the amended claims, the rejections under 35 U.S.C 101, are withdrawn.
Applicants have amended independent claims 1 and 9 to incorporate the allowable subject matters of original claims 7 and 14, respectively, and their intervening claims, as indicated in the Office Action dated June 25, 2021.  Therefore, the rejections under 35 U.S.C 102 (a)(1) of the independent claims 1 and 9 are withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claims 1 and 9, the prior art of record does not teach or suggest the claimed invention having “arranging a second current sensor between the second section end and the high-voltage connection connected thereto and connecting the second current sensor to the battery control unit, as a result of which a current spike on the respective high-voltage connection can be regulated and an insulation of the battery pack from a surrounding area can be monitored” and a combination of other limitations thereof as recited in claims 1 and 9.
Regarding claims 2-6, 8 and 10-13, the claims have been found allowable due to their dependencies to claims 1 and 9 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THAI H TRAN/Examiner, Art Unit 2836                 

/HAL KAPLAN/Primary Examiner, Art Unit 2836